Exhibit 10.1

Execution Version

SERIES J SUBSCRIPTION AGREEMENT

THIS SERIES J SUBSCRIPTION AGREEMENT (as may be amended or modified from time to
time in accordance with the terms hereof, this “Agreement”) is entered into on
August 14, 2014, by and among LIGHTING SCIENCE GROUP CORPORATION, a Delaware
corporation (the “Company”) and the person(s) (the “Purchasers”) listed on the
Schedule of Purchasers attached as Exhibit A (the “Schedule of Purchasers”).

WHEREAS, on September 11, 2013, the Company authorized a series of preferred
shares designated the “Series J Convertible Preferred Stock” (“Preferred
Shares”), which are convertible into shares of common stock, $0.001 par value
per share, of the Company (“Common Stock”) in accordance with the terms of the
Amended and Restated Certificate of Designation governing the Preferred Shares
attached hereto as Exhibit B (the “Series J Certificate of Designation”);

WHEREAS, the Company desires to sell to each Purchaser, and each Purchaser
desires to buy from the Company, the number of units of the Company’s securities
(the “Series J Securities”) set forth opposite such Purchaser’s name on the
Schedule of Purchasers at a purchase price of $1,000 per Series J Security. Each
Series J Security shall consist of (i) one Preferred Share and (ii) a warrant to
purchase 2,650 shares of Common Stock (the “Series J Warrants”) on the terms set
forth in the form of warrant attached hereto as Exhibit C.

WHEREAS, the Company is authorized to sell: (i) 30,000 Series J Units in a
series of transactions commencing on the date hereof and ending on or before
December 31, 2014 to the Purchasers and (ii) such number of additional Series J
Units as are purchased pursuant to Section 14 of each of the Series H
Certificate of Designation, the Series I Certificate of Designation and the
Series J Certificate of Designation as a result of the sale of the Series J
Securities to be issued as described in clause (i) above (such issuances
described in clause (i) and (ii) above being collectively referred to as the
“Series J Securities Offering”).

WHEREAS, certain capitalized terms as used herein shall have the meaning set
forth in Section 5(a) hereof.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto hereby agree as follows:

1. Purchase and Sale of Purchased Securities.

(a) Payment for Securities; Delivery of Certificates. Subject to the provisions
of this Agreement, and relying upon the representations, warranties and
covenants set forth herein, each Purchaser hereby agrees to purchase from the
Company, and the Company hereby agrees to sell to each Purchaser, the number of
Series J Securities set forth opposite such Purchaser’s name on the Schedule of
Purchasers (the “Purchased Securities”), free and clear of all Liens (other than
restrictions on transfer or Liens under applicable state and federal securities
Laws and, with respect to the Purchased Shares (as defined below), pursuant to
the Series J Certificate of Designation), for a purchase price of $1,000 per
Series J Security for an aggregate consideration equal to the total
consideration set forth opposite such Purchaser’s name on the Schedule of
Purchasers (the “Purchase Price”), which shall be paid in United States dollars.



--------------------------------------------------------------------------------

(b) Closing.

(i) The purchase, sale and issuance of the Purchased Securities shall take place
at one or more closings (each of which is referred to in this Agreement as a
“Closing”). The initial closing (the “Initial Closing”) shall occur concurrently
with the execution hereof. Subject to the terms and conditions of this
Agreement, the Company may sell and issue Series J Securities at a price per
Series J Security no less than $1,000 at one or more subsequent closings (each,
a “Subsequent Closing”), to such Persons (the “Additional Purchasers”) as may be
approved by the Company. All such sales made at any Subsequent Closing shall be
made on the terms and conditions set forth in this Agreement, the
representations and warranties of the Company set forth in Section 2 hereof (and
Schedule 2(d)) shall speak as of such Subsequent Closing, and the
representations and warranties of the Additional Purchasers in Section 3 hereof
shall speak as of such Subsequent Closing. The Schedule of Purchasers may be
amended by the Company without the consent of the Purchasers to include any
Additional Purchasers upon the execution by such Additional Purchasers of a
counterpart signature page hereto. Any Series J Securities sold pursuant to this
Section 1(b)(i) shall be deemed to be “Purchased Securities” for all purposes
under this Agreement and any Additional Purchasers thereof shall be deemed to be
“Purchasers” for all purposes under this Agreement. Such Persons shall, upon
execution and delivery of a signature page hereto, become parties to, and be
bound by, this Agreement without the need for an amendment to this Agreement
except to add such Person’s name to the Schedule of Purchasers, and shall have
the rights and obligations hereunder as of the date of the applicable Subsequent
Closing.

(ii) At the Closing: (i) each Purchaser shall transmit, or cause to be
transmitted, by wire transfer of immediately available funds to the Company, in
accordance with the wire transfer instructions attached hereto as Annex A an
amount equal to such Purchaser’s Purchase Price; (ii) the Company will deliver
to each Purchaser certificates representing such Purchaser’s Preferred Shares
(the “Purchased Shares”) and Series J Warrants (the “Purchased Warrants”),
registered in the name of each Purchaser in such denominations as such Purchaser
shall request; (iii) each Purchaser shall deliver to the Company each of the
Transaction Documents to which such Purchaser is a party, duly executed by such
Purchaser, as applicable; (iv) the Company shall deliver or cause to be
delivered to each Purchaser each of the Transaction Documents to which the
Company and such Purchaser is a party, duly executed by each party thereto other
than such Purchaser; and (v) the Company shall cause to be delivered each to
Purchaser an opinion of Haynes and Boone, LLP, counsel for the Company, in the
form attached hereto as Exhibit D.

(c) Use of Purchase Price. The proceeds of the aggregate Purchase Price paid all
Purchasers shall be used by the Company for general corporate purposes.

 

2



--------------------------------------------------------------------------------

2. Company Representations and Warranties. The Company hereby represents and
warrants to each Purchaser as of the date hereof as follows:

(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the Laws of the State of Delaware and has the requisite corporate
power to carry on its business as presently conducted. The Company is duly
qualified to do business as a foreign entity and in good standing in each state
or country, if any, in which failure to be so qualified would, individually or
in the aggregate, have or reasonably be expected to have a Material Adverse
Effect.

(b) The Company has the requisite corporate power and authority to execute,
deliver and perform its obligations under the Transaction Documents and all
other instruments, documents and agreements contemplated or required by the
provisions of any of the Transaction Documents to be executed, delivered or
carried out by the Company hereunder.

(c) This Agreement constitutes the legal, valid and binding obligation of the
Company, enforceable in accordance with its terms, and the execution, delivery
and performance of this Agreement by the Company does not and will not conflict
with, violate or cause a breach of any Contract to which the Company is a party
or any Order to which the Company is subject.

(d) Schedule 2(d) attached hereto sets forth, a true, complete and correct
listing, as of August 13, 2014, of all of the Company’s outstanding (i) shares
of Common Stock and (ii) securities convertible into or exchangeable for shares
of Common Stock (the “Derivative Securities”), including the applicable exercise
price of such Derivative Securities, other than any Derivative Securities issued
pursuant to the Company’s Amended and Restated Equity-Based Compensation Plan or
the Company’s 2011 Employee Stock Purchase Plan (the “Management Equity”).
Except as set forth in Schedule 2(d) and except for any Management Equity, the
Company has no other outstanding equity securities.

(e) (i) As of its filing date, the Form 10-K filed by the Company with the SEC
on March 31, 2014 and the Form 10-Q filed by the Company with the SEC on
August 14, 2014 (such filings, collectively, the “Company SEC Documents”)
complied in all material respects with the applicable requirements of the 1933
Act, the 1934 Act, and the Sarbanes-Oxley Act of 2002, as the case may be,
including, in each case, the rules and regulations promulgated thereunder.

(ii) Except to the extent that information contained in the Company SEC
Documents has been revised or superseded by a document the Company subsequently
filed with the SEC, the Company SEC Documents do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

3



--------------------------------------------------------------------------------

(iii) The financial statements (including the related notes thereto) included in
the Company SEC Documents comply as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, have been prepared in accordance with GAAP applied
on a consistent basis during the periods involved (except as may be indicated in
the notes thereto) and fairly present in all material respects the consolidated
financial position of the Company and its Subsidiaries as of the dates thereof
and their respective consolidated results of operations and cash flows for the
periods then ended, all in accordance with GAAP and the applicable rules and
regulations promulgated by the SEC. Since August 14, 2014, the Company has not
made any change in the accounting practices or policies applied in the
preparation of its financial statements, except as required by GAAP, the rules
of the SEC or policy or applicable Law.

(iv) Subsequent to the filing of the Company SEC Documents with the SEC, there
has been no material and adverse change or development, or event involving such
a prospective change, in the condition, business, properties or results of
operations of the Company and its Subsidiaries.

(f) Securities Law Exemption. Subject to the accuracy of the Purchasers’
representations and warranties in Section 3, the offer and sale of the Purchased
Securities by the Company to each Purchaser pursuant to and in the manner
contemplated by this Agreement will be exempt from the registration requirements
of the 1933 Act.

3. Purchaser Representations and Warranties. Each Purchaser, severally and not
jointly, represents and warrants with respect to itself to the Company as
follows:

(a) Such Purchaser has the full power and authority to execute and deliver this
Agreement and to perform all of its obligations hereunder and thereunder, and to
purchase, acquire and accept delivery of the Purchased Securities.

(b) The Purchased Securities are being acquired for such Purchaser’s own account
and not with a view to, or intention of, distribution thereof in violation of
the 1933 Act, or any applicable state securities Laws.

(c) Such Purchaser is knowledgeable in financial matters and is able to evaluate
the risks and benefits of an investment in the Purchased Securities. Such
Purchaser understands and acknowledges that such investment is a speculative
venture, involves a high degree of risk and is subject to complete risk of loss.
Such Purchaser has carefully considered and has, to the extent such Purchaser
deems necessary, discussed with such Purchaser’s professional legal, tax,
accounting and financial advisers the suitability of its investment in the
Purchased Securities.

(d) Such Purchaser is able to bear the economic risk of its investment in the
Purchased Securities for an indefinite period of time because the Purchased
Securities have not been registered under the 1933 Act and, therefore, cannot be
sold unless subsequently registered under the 1933 Act or an exemption from such
registration is available. Such Purchaser: (i) understands and acknowledges that
the Purchased Securities being issued to such Purchaser have not been registered
under the 1933 Act, nor under the securities Laws of any state, nor under the
Laws of any other country and (ii) recognizes that no public agency has passed
upon the accuracy or adequacy of any information provided to such Purchaser or
the fairness of the terms of its investment in the Purchased Securities.

 

4



--------------------------------------------------------------------------------

(e) Such Purchaser has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the offering of the Purchased Securities
and has had full access to such other information concerning the Company as has
been requested.

(f) This Agreement constitutes the legal, valid and binding obligation of such
Purchaser, enforceable against such Purchaser in accordance with its terms, and
the execution, delivery and performance of this Agreement by such Purchaser does
not and will not conflict with, violate or cause a breach of any agreement,
Contract or instrument to which such Purchaser is a party or any judgment, Order
or decree to which such Purchaser is subject.

(g) Such Purchaser became aware of the offering of the Purchased Securities
other than by means of general advertising or general solicitation.

(h) Such Purchaser is an “accredited investor” as that term is defined under the
1933 Act and Regulation D promulgated thereunder, as amended by Section 413 of
the Private Fund Investment Advisers Registration Act of 2010 and any applicable
rules or regulations or interpretations thereof promulgated by the SEC or its
staff.

(i) Such Purchaser acknowledges that the certificates for the Purchased Shares
will contain a legend substantially as follows:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE. THE SECURITIES MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH
ACT AND SUCH LAWS.”

Subject to any lock-up or other similar agreement that may apply to the
Purchased Shares as may be specifically agreed to with an applicable Purchaser,
the requirement that the Purchased Shares contain the legend set forth in clause
(i) above shall cease and terminate when such shares are transferred pursuant to
Rule 144 promulgated under the 1933 Act. Upon the consummation of an event
described in the immediately preceding sentence, the Company, upon surrender of
certificates containing such legend, shall, at its own expense (without the need
for any opinion of counsel for a Purchaser), deliver to the holder of any such
securities as to which the requirement for such legend shall have terminated,
one or more new certificates evidencing such securities not bearing such legend.

(j) Each Purchaser holding 20% or more of the Company’s voting equity securities
(as used in Rule 506(d)(1) of the 1933 Act) represents that neither (i) such
Purchaser, (ii) any of its directors, executive officers, other officers that
may serve as a director or officer of any company in which it invests, general
partners or managing members, nor (iii) any beneficial

 

5



--------------------------------------------------------------------------------

owner of the Company’s voting equity securities (in accordance with Rule 506(d)
of the 1933 Act) held by such Purchaser is subject to any Disqualification
Event, except for Disqualification Events covered by Rule 506(d)(2) or (d)(3)
under the 1933 Act and disclosed reasonably in advance of the Closing in writing
in reasonable detail to the Company.

4. Additional Agreements.

(a) Purchaser Covenant. Each Purchaser agrees, severally and not jointly as to
itself, not to make any sale, transfer or other disposition of the Purchased
Securities in violation of the 1933 Act, the 1934 Act, the rules and regulations
promulgated thereunder or any applicable securities Laws.

(b) Tax Provision. The Company and each Purchaser intend that for U.S. federal,
state and local income tax purposes, the Purchased Securities will be treated as
equity and each of the Company and each Purchaser agrees that it will not take
any position to the contrary with respect to any Purchased Securities it
acquires pursuant to the terms of this Agreement.

(c) Terms of the Preferred Shares. Each of the parties hereto acknowledges that
the Preferred Shares shall have the powers, preferences and rights, and be
subject to the qualifications, limitations or restrictions set forth in the
Series J Certificate of Designation.

(d) Certain Actions. Promptly following the date hereof, the Company shall take
all actions required to promptly prepare and file any required notice of exempt
offering of securities, including a Form D, with the SEC pursuant to the 1933
Act and/or other comparable form with state securities regulators with respect
to any applicable “blue sky” laws, in each such case, with respect to the
transactions contemplated hereby.

(e) U.S. Real Property Holding Corporation Status. So long as any Purchaser
beneficially owns any Purchased Shares or any shares of Common Stock issued upon
conversion thereof or upon exercise of the Purchased Warrant, the Company shall
not become a U.S. real property holding corporation within the meaning of
Section 897 of the Code.

(f) Preemptive Rights. Promptly following consummation of the transactions
contemplated by clause (i) of the definition of “Series J Securities Offering,”
the Company shall deliver an Issuance Notice (as defined in the Certificates of
Designation) to the holders of the Company’s outstanding shares of Series H
Convertible Preferred Stock, the holders of the Company’s outstanding shares of
Series I Convertible Preferred Stock and the holders of the Company’s
outstanding Preferred Shares and each such holder shall thereafter have the
right, in accordance with Section 14 of the Certificates of Designation (as
applicable) to purchase at least a “pro rata share” (as such term is defined in
the applicable Certificate of Designation) of the Series J Securities issued
pursuant to such offering (the “Preemptive Rights Offering”). For the avoidance
of doubt, the Preemptive Rights Offering shall take into account all Series J
Securities issued pursuant to all Closings effected pursuant to Section 1(b) of
this Agreement; provided, however, that each Purchaser (i) hereby expressly and
irrevocably waives any rights pursuant to the

 

6



--------------------------------------------------------------------------------

Certificates of Designation to purchase any Series J Securities in connection
with the Preemptive Rights Offering with respect to the Series J Securities
purchased by it hereunder and (ii) hereby expressly agrees that the amount of
Series J Securities such Purchaser may acquire pursuant to any rights to acquire
such securities under the Certificates of Designations shall be reduced by the
amount of Series J Securities purchased by it hereunder.

5. General Provisions.

(a) Definitions. As used herein, the following terms shall have the following
meanings:

“1933 Act” shall mean the Securities Act of 1933, as amended.

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended.

“Additional Purchasers” shall have the meaning set forth in Section 1(b)(i).

“Affiliate” shall mean any Person which directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control with
such Person or entity; provided, that for purposes of the definition of
“Affiliate,” Purchaser shall not be deemed an “Affiliate” of the Company.

“Agreement” shall have the meaning set forth in the preamble.

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which the banks in New York or Florida are authorized by Law to be closed;
provided, that with respect to any notice period that is shorter than ten
(10) Business Days and includes a Friday, such period shall be extended for one
(1) additional Business Day.

“Bylaws” shall mean, when used with respect to a specified Person, the bylaws of
a Person, as the same may be amended from time to time.

“Certificate of Incorporation” shall mean, when used with respect to a specified
Person, the articles or certificate of incorporation or other applicable
organizational document of such Person, including any certificate of
designation, as currently in effect.

“Certificates of Designation” shall mean, collectively, the Series H Certificate
of Designation, the Series I Certificate of Designation and the Series J
Certificate of Designation.

“Closing” shall have the meaning set forth in Section 1(b)(i).

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.

 

7



--------------------------------------------------------------------------------

“Common Stock” shall have the meaning set forth in the recitals.

“Company” shall have the meaning set forth in the preamble.

“Company SEC Documents” shall have the meaning set forth in Section 2(g).

“Company Subsidiary” shall mean any Subsidiary of the Company.

“Contract” shall mean any legally binding contract, agreement, mortgage, deed of
trust, bond, loan, indenture, lease, license, note, option, warrant, right,
instrument, commitment or other similar document, arrangement or agreement,
whether written or oral, together with all amendments, modifications and/or
supplements thereof.

“Derivative Securities” shall have the meaning set forth in Section 2(d).

“Disqualification Event” shall mean any of the “bad actor” disqualifications
described in Rule 506(d)(1)(i) through (viii) under the 1933 Act.

“GAAP” shall mean United States generally accepted accounting principles.

“Governmental Body” shall mean any government or governmental or
quasi-governmental authority including, without limitation, any federal, state,
territorial, county, municipal or other governmental or quasi-governmental
agency, board, branch, bureau, commission, court, arbitral body (public or
private), department or other instrumentality or political unit or subdivision,
whether located in the United States or abroad.

“Initial Closing” shall have the meaning set forth in Section 1(b)(i).

“Law” shall mean any treaty, statute, ordinance, code, rule, regulation, Order
or other legal requirement enacted, adopted, promulgated, applied or followed by
any Governmental Body.

“Lien” shall mean any mortgage, pledge, Lien (statutory or otherwise), security
interest, hypothecation, conditional sale agreement, encumbrance or similar
restriction or agreement.

“Management Equity” shall have the meaning set forth in Section 2(d).

“Material Adverse Effect” shall mean any event, change, effect, condition or
contingency that has a material adverse effect on the business, assets,
liabilities (including contingent liabilities), results of operations or
financial condition of the Company and the Company Subsidiaries, taken as a
whole, other than to the extent resulting from: (i) changes in general business
or economic conditions affecting the industry generally in which the Company and
the Company Subsidiaries operate, (ii) changes in national or international
political or social

 

8



--------------------------------------------------------------------------------

conditions, including the engagement by the United States of America in
hostilities, whether or not pursuant to a declaration of a national emergency or
war, or any escalation thereof, or the occurrence of any military or terrorist
attack upon the Unites States of America or any of its territories, possessions
or diplomatic or consular offices or upon any military installation, equipment
or personnel of the United States of America, (iii) changes generally affecting
financial, banking or securities markets (including any disruption thereof and
any decline in the price of any security or any market index), (iv) changes in
GAAP, or (v) changes in applicable Laws (including any changes in
interpretations thereof), in each case in the foregoing clauses (i) through (v),
inclusive, which do not disproportionately affect the Company or the Company
Subsidiaries as compared to other similarly situated participants in the
industry in which the Company and the Company Subsidiaries operate.

“Order” shall mean any order, injunction, judgment, decree, ruling, writ,
assessment, mediation or arbitration award (whether temporary, preliminary or
permanent).

“Person” shall mean any individual, corporation, partnership, firm, limited
liability company, joint venture, trust, association, unincorporated
organization, group, joint stock company, Governmental Body or other entity.

“Preferred Shares” shall have the meaning set forth in the recitals.

“Preemptive Rights Offering” shall have the meaning set forth in Section 4(f).

“Purchase Price” shall have the meaning set forth in the recitals.

“Purchased Securities” shall have the meaning set forth in Section 1(a).

“Purchased Shares” shall have the meaning set forth in Section 1(b)(ii).

“Purchased Warrants” shall have the meaning set forth in Section 1(b)(ii).

“Purchasers” shall have the meaning set forth in the preamble.

“Schedule of Purchasers” shall have the meaning set forth in the preamble.

“SEC” shall mean the Securities and Exchange Commission.

“Series H Certificate of Designation” shall mean the Amended and Restated
Certificate of Designation governing the Company’s Series H Convertible
Preferred Stock.

 

9



--------------------------------------------------------------------------------

“Series I Certificate of Designation” shall mean the Amended and Restated
Certificate of Designation governing the Company’s Series I Convertible
Preferred Stock.

“Series J Certificate of Designation” shall mean have the meaning set forth in
the recitals.

“Series J Securities” shall have the meaning set forth in the recitals.

“Series J Warrants” shall have the meaning set forth in the recitals.

“Subsequent Closing” shall have the meaning set forth in Section 1(b)(i).

“Subsidiary” shall mean (i) as to any Person, any other Person more than 50% of
the shares of the voting stock, voting interests, membership interests or
partnership interests of which are owned or controlled, or the ability to select
or elect more than 50% of the directors or similar managers is held, directly or
indirectly, by such first Person or one or more of its Subsidiaries or by such
first Person and one or more of its Subsidiaries and/or (ii) any Person with
respect to which the Company or a Company Subsidiary is a general partner or
managing member.

“Transaction Documents” shall mean this Agreement, the schedules and exhibits
hereto, the Series J Certificate of Designation, the Purchased Warrants, the
certificates evidencing the Purchased Shares and any certificate or other
document required to be delivered by or on behalf of the Company or any
Purchaser pursuant to this Agreement or in connection with the transactions
contemplated by this Agreement.

(b) Choice of Law. The Laws of the State of New York without reference to any
conflict of Laws provisions thereof that would result in the application of the
Law of a different jurisdiction, will govern all questions concerning the
construction, validity and interpretation of this Agreement.

(c) Amendment and Waiver. Except as expressly provided in Section 1(b)(i),
neither this Agreement nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument referencing this Agreement and
signed by the Company and the Purchasers holding a majority of the Purchased
Securities issued pursuant to this Agreement (excluding any of such shares that
have been sold to the public or pursuant to Rule 144); provided, that Additional
Purchasers purchasing Series J Securities in a Subsequent Closing may become
parties to this Agreement in accordance with Section 1(b)(i) without any
amendment of this Agreement pursuant to this paragraph or any consent or
approval of any other Purchaser. Any such amendment, waiver, discharge or
termination effected in accordance with this paragraph shall be binding upon
each holder of any securities purchased under this Agreement at the time
outstanding (including securities into which such securities have been converted
or exchanged or for which such securities have been exercised) and each future
holder of all such securities. Each Purchaser acknowledges that by the operation
of this paragraph, the holders of a

 

10



--------------------------------------------------------------------------------

majority of the shares of Common Stock issued or issuable upon conversion of the
Series J Securities issued pursuant to this Agreement (excluding any of such
shares that have been sold to the public or pursuant to Rule 144) will have the
right and power to diminish or eliminate all rights of such Purchaser under this
Agreement. No delay or failure of any Purchaser in exercising any right, power
or remedy hereunder shall affect or operate as a waiver thereof, nor shall any
single or partial exercise thereof or any abandonment or discontinuance of steps
to enforce such a right, power or remedy preclude any further exercise thereof
or of any other right, power or remedy. The rights and remedies hereunder of
each Purchaser are cumulative and not exclusive of any rights or remedies which
it would otherwise have.

(d) Counterparts. This Agreement may be executed in counterparts (including via
facsimile or e-mail in .pdf format), each of which shall be an original and all
of which shall constitute a single agreement.

(e) Effectiveness. It is understood that this Agreement is not effective and
binding upon any of the parties hereto until executed and delivered by each of
the parties hereto.

(f) Headings. The headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.

(g) Benefit of Agreement, Assignment. This Agreement shall be binding upon and
inure to the benefit of the Company and each Purchaser and their respective
successors and assigns, heirs, executors and personal representative, as
applicable, except that the Company shall not have the right to assign any of
its rights under this Agreement without the prior written consent of each
Purchaser. Notwithstanding the foregoing, the rights of each Purchaser set forth
herein shall inure to the benefit of such Purchaser and its transferees. This
Agreement is made solely for the benefit of the parties hereto and it is not the
intention of the parties to confer third-party beneficiary rights upon any other
Person, and no other Person shall have any rights, interest or claims hereunder
or otherwise be entitled to any benefits under or on account of this Agreement
as a third-party beneficiary or otherwise.

(h) Notices. Any and all notices or other communications required or permitted
to be delivered hereunder shall be deemed properly delivered if (i) delivered
personally, (ii) mailed by first class, registered or certified mail, return
receipt requested, postage prepaid, (iii) sent by next day or overnight mail or
delivery or (iv) sent by electronic mail, facsimile transmission or other
electronic means of transmitting written documents (with a follow up copy under
(iii) above), to the parties as set forth below:

 

11



--------------------------------------------------------------------------------

If to the Company:

Lighting Science Group Corporation

1227 South Patrick Drive

Building 2A

Satellite Beach, FL 32937

Attention: Zvi Raskin, General Counsel

Tel: (321) 779-5520

Fax: (321) 779-5521

Email: Zvi.Raskin@lsgc.com

With a copy (which shall not constitute notice or constructive notice) to:

Haynes and Boone, LLP

2323 Victory Avenue, Suite 700

Dallas, TX 75219

Attention: Ryan R. Cox, Esq.

Tel: (214) 651-5273

Fax: (214) 200-0534

Email: ryan.cox@haynesbooone.com

If to a Purchaser:

The address of such Purchaser as it appears on the Schedule of Purchasers.

Any party may change the name and address of the designee to whom notice shall
be sent by giving written notice of such change to the other party.

(i) Entire Agreement. This Agreement, the Transaction Documents and all Exhibits
and Schedules attached here or thereto constitute the entire agreement and
understanding between the Company and the Purchasers and the final expression
thereof and supersede any and all prior agreements and understandings, written
or oral, formal or informal, between the Company and the Purchasers relating to
the subject matter hereof and thereof. All notices or other communications to
be, or otherwise, provided by a Purchaser must be sent to such other Purchaser
and the Company simultaneously in accordance with the procedures set forth in
this Section 5(i) in order to be deemed properly delivered.

(j) Venue. Each of the parties hereto irrevocably consents to the exclusive
jurisdiction and venue of any state or federal court located within New York,
New York in connection with any matter based upon or arising out of this
Agreement or the transactions contemplated hereby, agrees that process may be
served upon them in any manner authorized by the Laws of the State of New York
for such Persons and waives and covenants not to assert or plead any objection
which they might otherwise have to such jurisdiction, venue and process. Each
party hereto hereby agrees not to commence any legal proceedings relating to or
arising out of this Agreement or the transactions contemplated hereby in any
jurisdiction or courts other than as provided herein.

 

12



--------------------------------------------------------------------------------

(k) WAIVER OF JURY TRIAL. EACH PURCHASER AND THE COMPANY HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF ANY PURCHASER OR THE COMPANY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

(l) Rules of Construction. Words such as “herein,” “hereunder,” “hereof” and the
like shall be deemed to refer to this Agreement as a whole and not to any
particular document or Article, Section or other portion in which such words
appear. If a term is defined as one part of speech (such as a noun), it shall
have a corresponding meaning when used as another part of speech (such as a
verb). Any reference to any federal, state, local or foreign statute, Law or
other legal regulation shall be deemed to also to refer to all rules and
regulations promulgated thereunder. References herein to “$” shall be references
to United States Dollars. The words “include” and “including” shall be deemed to
mean “include, without limitation,” and “including, without limitation”.

(m) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable Law in any jurisdiction, such provision shall be ineffective
only to the extent of such prohibition or invalidity, without invalidating any
other provision of this Agreement. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
and the other Transaction Documents be consummated as originally contemplated to
the greatest extent possible.

(n) Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser under any Transaction Document are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under any
Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Purchaser pursuant hereto or thereto, shall
be deemed to constitute the Purchasers as, and the Company acknowledges that the
Purchasers do not so constitute, a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the Purchasers are in
any way acting in concert or as a group, and the Company shall not assert any
such claim with respect to such obligations or the transactions contemplated by
the Transaction Documents and the Company acknowledges that the Purchasers are
not acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. The Company acknowledges
and each Purchaser confirms that it has independently participated in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. A default by any Purchaser of its obligations pursuant to
this Agreement shall not constitute a default by any other Purchaser under this
Agreement and, except with respect to such defaulting Purchaser, shall not
relieve the Company of any of its

 

13



--------------------------------------------------------------------------------

obligations to any other Purchaser under this Agreement. Each Purchaser shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Documents to which it is a party, and it shall not be necessary for
any other Purchaser to be joined as an additional party in any proceeding for
such purpose.

[Remainder of page intentionally left blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first written above.

 

COMPANY: LIGHTING SCIENCE GROUP CORPORATION By:  

/s/ Dennis McGill

  Name:   Dennis McGill   Title:   Chief Financial Officer

Signature Page to Series J Subscription Agreement



--------------------------------------------------------------------------------

The parties hereto have executed this Agreement to be effective as of the date
first written above and, for purposes of any Subsequent Closing, as of the date
of Closing indicated in the Schedule of Purchasers.

 

COMPANY: LIGHTING SCIENCE GROUP CORPORATION By:  

/s/ Dennis McGill

  Name:   Dennis McGill   Title:   Chief Financial Officer

Signature Page to Series J Subscription Agreement



--------------------------------------------------------------------------------

PURCHASER: PCA LSG HOLDINGS LLC By: Pegasus Capital, LLC, its managing member
By:  

/s/ Craig Cogut

  Name:   Craig Cogut   Title:   President and Managing Member

Signature Page to Series J Subscription Agreement



--------------------------------------------------------------------------------

The parties hereto have executed this Agreement to be effective as of the date
first written above and, for purposes of any Subsequent Closing, as of the date
of Closing indicated in the Schedule of Purchasers.

 

PURCHASER: PCA LSG HOLDINGS LLC By: Pegasus Capital, LLC, its managing member
By:  

/s/ Craig Cogut

  Name:   Craig Cogut   Title:   President and Managing Member

Signature Page to Series J Subscription Agreement



--------------------------------------------------------------------------------

Exhibit A

Schedule of Purchasers

 

Name and Address

  

Number of

Purchased

Securities

  

Purchase Price

  

Date of Closing

PCA LSG HOLDINGS LLC c/o

   2,000    $2,000,000.00    August 14, 2014

Pegasus Capital Advisors, L.P.

        

99 River Road

   2,000    $2,000,000.00    August 20, 2014

Cos Cob, CT 06807

        

Attention: General Counsel

        

Fax:

        

Email: HKong@pcalp.com

        



--------------------------------------------------------------------------------

Exhibit B

Series J Certificate of Designation



--------------------------------------------------------------------------------

Exhibit C

Form of Warrant



--------------------------------------------------------------------------------

Exhibit D

Form of Opinion